Appeal by employer and insurance carrier from an award and decision of the Workmen’s Compensation Board in favor of the claimant for $600. The award was for serious permanent facial disfigurement consisting of scattered whitish scarring over a large area of the lateral half of the left cheek and most of the left side of the neck, due to burns. The accident happened on April 4, 1944. Appellants contend that the award was made pursuant to the amendment to section 15 of the Workmen’s Compensation Law by chapter 774 of the Laws of 1945, which became effective April 16, 1945, and further contend that no award can be made under such amendment for accidents which occurred before its effective date. The amendment extended claimant’s rights and remedies under the Workmen’s Compensation Law and did not violate any constitutional provision. (Matter of Schmidt v. Wolf Contr. Co., 269 App. Div. 201, affd. 295 N. Y. 748.) The record justifies the *969conclusion reached. Award and decision affirmed, with costs to the Workmen’s Compensation Board. All concur.